     John Frankovich (NSBN 667)
 1   Leigh T. Goddard (NSBN 6315)
 2   Lisa Wiltshire Alstead (NSBN 10470)
     Sarah Ferguson (NSBN 14515)
 3   McDONALD CARANO LLP
     100 W. Liberty St., Tenth Floor
 4   Reno, NV 89501
     Telephone: (775) 788-2000
 5   Facsimile: (775) 788-2020
 6   jfrankovich@mcdonaldcarano.com
     lgoddard@mcdonaldcarano.com
 7   lalstead@mcdonaldcarano.com
     sferguson@mcdonaldcarano.com
 8
     Attorneys for Plaintiff
 9

10                                  UNITED STATES DISTRICT COURT
11                                           DISTRICT OF NEVADA
12
      1600 EAST NEWLANDS DRIVE, LLC, a                  Case No.: 3:17-CV-00566-HDM-WGC
13    Nevada limited liability company,
14                             Plaintiff,
15                                                        ORDER GRANTING STIPULATION
      vs.                                                 FOR EXTENSION OF TIME ON
16                                                        BRIEFING DEADLINES RE:
      AMAZON.COM.NVDC,LLC, a Delaware
      limited liability company f/k/a                     DEFENDANTS’ MOTION FOR
17    AMAZON.COM.NVDC, INC.;                              SUMMARY JUDGMENT
      AMAZON.COM, INC., a Delaware
18    Corporation; and DOES I-X; and ROE                  (SECOND REQUEST)
      CORPORATIONS XI-XX, inclusive,
19
                               Defendants.
20

21
      AND RELATED COUNTERCLAIMS
22

23          Pursuant to LR IA 6-1, Plaintiff 1600 EAST NEWLANDS DRIVE, LLC (“Plaintiff”) and
24   Defendants AMAZON.COM.NVDC, LLC and AMAZON.COM, INC. (“Defendants”), hereby
25   stipulate for an extension of time on the briefing deadlines regarding Defendants' Motion for
26   Summary Judgment filed on December 13, 2018. [See Docket No. 56]. Previously, Plaintiff's
27   Response to Defendants' Motion for Summary Judgment ("Response") deadline was extended by
28
 1   stipulation and order from January 3, 2019 to January 10, 2019. [See Docket No. 60]. Plaintiff

 2   makes this second request to extend its deadline to file its Response, thereby extending the

 3   deadline one week from January 10, 2019 to January 17, 2019. The parties have likewise agreed

 4   that Defendants' deadline to file a Reply in Support of Defendants' Motion for Summary Judgment

 5   ("Reply") shall be extended to February 14, 2019. This is the first request for an extension of the

 6   Reply deadline. The reason for this stipulation is to provide additional time given the intervening

 7   Christmas and New Year's holidays, the substantive nature of the issues presented, a change in

 8   lead counsel for Plaintiff effective December 31, 2018, the caseload of counsel, and based on a

 9   prior agreement between the parties.

10           IT IS SO AGREED AND STIPULATED:

11     Dated: January 9, 2019                             Dated: January 9, 2019

12   McDONALD CARANO LLP                                  PERKINS COIE LLP
13   By:    /s/ Lisa Wiltshire Alstead
                                                          By: /s/ Brian C. Lake
     John Frankovich
14   Leigh T. Goddard                                     Brian C. Lake
     Lisa Wiltshire Alstead                               Katherine May
15   Sarah Ferguson                                       Perkins Coie LLP
     100 West Liberty Street, 10th Floor
16   Reno, Nevada 89501                                   2901 North Central Avenue, Suite 2000
     Attorneys for Plaintiff                              Phoenix, AZ 85012-2788
17
                                                          David R. Koch
18
                                                          KOCH & SCOW LLC
19                                                        11550 S. Eastern Avenue, Suite 210
                                                          Henderson, NV 89052
20                                                        Attorneys for Defendants

21

22                                                       ORDER

23                                                       IT IS SO ORDERED.

24
                                                         ________________________________
25
                                                         UNITED STATES DISTRICT JUDGE
26
                                                         DATED:_January 9, 2019___________
27

28


                                                Page 2 of 2
